                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                ) Case No. 1:20-CR-84
 v.                                             )
                                                ) Judge Collier/Steger
 JOHNNY RAY MOORE                               )

                                           ORDER

         United States Magistrate Judge Christopher H. Steger filed a report and recommendation

 recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count

 One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One of the

 one-count Indictment; (3) adjudicate Defendant guilty of escape from custody in violation of 18

 U.S.C. § 751; and (4) order that Defendant remain in custody until sentencing in this matter or

 further order of this Court. (Doc. 24.)

         Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation (Doc. 24) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea to Count One of the one-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty escape from custody in violation of 18 U.S.C.

         § 751; and




Case 1:20-cr-00084-CLC-CHS Document 27 Filed 06/08/21 Page 1 of 2 PageID #: 36
    4. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

       scheduled to take place on September 22, 2021, at 2:00 p.m. before the undersigned, or

       until further order of this Court.



       SO ORDERED.

       ENTER:

                                                 /s/
                                                 CURTIS L. COLLIER
                                                 UNITED STATES DISTRICT JUDGE




                                    2
Case 1:20-cr-00084-CLC-CHS Document 27 Filed 06/08/21 Page 2 of 2 PageID #: 37
